               Case 17-01393-RAM          Doc 179      Filed 04/25/19    Page 1 of 16



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov
In re:
                                                              Case No.: 15-17570-RAM
JADE WINDS ASSOCIATION, INC.                                  Chapter 11

            Debtor.
________________________________/
JADE WINDS ASSOCIATION, INC.

         Plaintiff,
v.                                                            Adv. No. 17-01393-RAM

FIRSTSERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.

      Defendant.
_________________________________/

                          FIRSTSERVICE’S MOTION FOR LEAVE
                      TO AMEND ITS SECOND AFFIRMATIVE DEFENSE

         Defendant FirstService Residential Florida, Inc. (“FirstService”), pursuant to Rule 15,1
moves the Court (“Motion”) for leave to amend its second affirmative defense to Jade Winds
Association, Inc.’s (“Jade Winds”) Complaint to add Fabre defendants for apportionment of fault
pursuant to Fla. Stat. § 768.81 to the extent necessary under the Court’s interpretation of the
limitation of liability clause in the operative contract.2


1
  FirstService refers to the Federal Rules of Civil Procedure as the “Rules” generally, and “Rule”
when referring to a specific rule. FirstService refers to the Federal Rules of Bankruptcy Procedure
as the “Bankruptcy Rules.”
2
  “A ‘Fabre defendant’ is a nonparty defendant whom a party defendant asserts is wholly or
partially responsible for the negligence alleged.” Royal Palm Hotel Prop., LLC v. Deutsche
Lufthansa Aktiengesellschaft, Inc., 133 So. 3d 1108, 1110 n.1 (Fla. 3d DCA 2014) (citation
omitted). FirstService argues under the limitation of liability clause in the contract that Jade Winds
must prove at trial, if the proceeding goes to trial, that FirstService’s conduct solely caused Jade
Winds damages. Thus, if other actors’ conduct partially caused FirstService damages then Jade
Winds could not recover from FirstService from that conduct. However, if the Court determines
Jade Winds can recover from FirstService based upon FirstService’s conduct that involved
negligent conduct of other actors, FirstService requests the Court apportion fault under Fla. Stat.
§ § 768.81 and Fabre and its progeny.
             Case 17-01393-RAM          Doc 179     Filed 04/25/19      Page 2 of 16
                                                                              Case No. 15-17570-RAM
                                                                              Adv. No. 17-01393-RAM

                                       INTRODUCTION
       FirstService pleaded as its second affirmative defense the following:
               Any injury claimed by Jade Winds as alleged in the Complaint was
               the result of conduct by persons other than FirstService, including,
               without limitation, Jade Winds and its officers, directors, counsel,
               employees, vendors, and contractors in privity with Jade Winds
               including, without limitation, Santiago Perez. To the extent that
               FirstService has liability for any claim asserted by Jade Winds such
               liability is barred by or must be reduced based upon the comparative
               and/or contributory fault of others, including Santiago Perez, Revital
               Sharony, Jesse Bergman, or other board of directors or offices of
               Jade Winds.

Answer and Affirmative Defenses [ECF No. 36] at 8-9. FirstService, in good faith, now seeks
leave to amend its second affirmative defense to specifically name additional Fabre defendants
and allege facts showing why these particular nonparties should be apportioned fault for some or
all of Jade Winds’ alleged damages.        FirstService attaches its proposed Amended Second
Affirmative Defense to this Motion as Exhibit A. FirstService will be severely prejudiced if these
additional Fabre defendants are not named in its second affirmative defense. FirstService’s
request does not prejudice Jade Winds in this matter as fact discovery is ongoing [ECF No. 173]
and FirstService made similar arguments in its Statement of Undisputed Material Facts [ECF No.
142] and Motion for Summary Judgment [ECF No. 143].

                                  MEMORANDUM OF LAW
       Rule 15(a)(2) provides that after a responsive pleading is filed, “a party may amend its
pleading only with the opposing party’s written consent or the court’s leave.” The Rule also states
that “[t]he court should freely give leave when justice so requires.” Id. Although whether to grant
leave to amend lies within the court’s sound discretion, “‘discretion’ may be a misleading term,
for rule 15(a) severely restricts the judge’s freedom, directing that leave to amend shall be freely
given when justice so requires.” Espey v. Wainwright, 734 F.2d 748, 750 (11th Cir. 1984) (citation
and internal quotation marks omitted). The United States Supreme Court has explained that “this
mandate is to be heeded.” Foman v. Davis, 371 U.S. 178, 182 (1962) (district court erred in not
allowing amendment of the complaint when “the amendment would have done no more than state
an alternative theory for recovery). Courts, therefore, “should liberally grant leave to amend”
when the underlying facts or circumstances relied upon by a party may be a proper subject of relief.
             Case 17-01393-RAM         Doc 179     Filed 04/25/19     Page 3 of 16
                                                                            Case No. 15-17570-RAM
                                                                            Adv. No. 17-01393-RAM

In re Engle Cases, 767 F.3d 1082, 1108 (11th Cir. 2014). In other words, “[i]n the absence of any
apparent or declared reason—such as undue delay, bad faith or dilatory motive on the part of the
movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice
to the opposing party by virtue of allowance of the amendment, futility of amendment, etc.—the
leave sought should, as the rules require, be ‘freely given.” McKinley v. Kaplan, 177 F.3d 1253,
1258 (11th Cir. 1999) (quoting Foman, 371 U.S. at 182)).
       Here, FirstService has made no prior requests for amendments, there is no prejudice to Jade
Winds, and the amendment will not be futile. FirstService seeks to clarify and re-state its second
affirmative defense with additional information obtained through discovery. Throughout this
proceeding, FirstService has consistently made it known to Jade Winds that it believed other
parties were responsible for any or all of Jade Winds’ purported damages, largely Jade Winds’
own board of directors. After extensive document discovery and several depositions, the record
evidence reveals that Jade Winds employed accountants, attorneys, engineers, and general
contractors in connection with the various circumstances Jade Winds claims as its bases for
damages. With denial of summary judgment, FirstService now seeks to amend its second
affirmative defense to specifically identify the Fabre defendants discovered to date. Indeed,
consistent with Rule 15’s lenient standard, courts routinely allow defendants to amend their
affirmative defenses to add Fabre defendants, even after the parties have engaged in extensive and
voluminous fact discovery. See, e.g., Kahn v. Cleveland Clinic Florida Health Sys. Nonprofit
Corp., 2017 WL 7803838 (S.D. Fla. Oct. 10, 2017); Apopka Clear Lake Invts., LLC v. Sema
Constr., Inc., 2015 WL 12838806 (M.D. Fla. Dec. 4, 2015); Fed. Deposit Ins. Corp. v. Bayer, 2014
WL 12616963 (M.D. Fla. Apr. 1, 2014); Fed. Ins. Co. v. Bonded Lightning Protection Sys., Inc.,
2009 WL 10667483 (S.D. Fla. Aug. 6, 2009); Walters v. Altec Indus., Inc., 2003 WL 22012046
(M.D. Fla. Mar. 3, 2004).
       WHEREFORE, Defendant FirstService Residential Florida, Inc. respectfully requests the
Court to enter an Order: (i) granting FirstService leave to file its amended second affirmative
defense; (ii) authorizing FirstService to file the Amended Second Affirmative Defense attached as
Exhibit A, to replace its Second Affirmative Defense in the original Answer and Affirmative
Defenses [ECF No. 36]; and (iii) granting such further relief as the Court deems just and proper.
             Case 17-01393-RAM          Doc 179     Filed 04/25/19     Page 4 of 16
                                                                             Case No. 15-17570-RAM
                                                                             Adv. No. 17-01393-RAM

       Dated: April 25, 2019                 Respectfully submitted,

                                             /s/ Kristopher E. Pearson
                                             KRISTOPHER E. PEARSON
                                             Florida Bar Number 0016874
                                             kpearson@stearnsweaver.com
                                             STEARNS WEAVER MILLER WEISSLER
                                              ALHADEFF & SITTERSON, P.A.
                                             Museum Tower, Suite 2200
                                             150 West Flagler Street
                                             Miami, Florida 33130
                                             Telephone:     (305) 789-3200
                                             Facsimile:     (305) 789-3395

                                             Counsel for FirstService Residential Florida, Inc.
2018
                                CERTIFICATE OF SERVICE

        I CERTIFY that on April 25, 2019, the foregoing document is being filed electronically
via the Court’s CM/ECF website. I further certify that on April 23, 2019, the document is being
served by transmission of Notices of Electronic Filing generated by CM/ECF to those counsel or
parties who are registered to receive Notices of Electronic Filing in this adversary proceeding, as
indicated on the attached Service List.
                                             /s/ Kristopher E. Pearson
                                             KRISTOPHER E. PEARSON

                                         SERVICE LIST
                                 Adv. Case No. 17-01393-RAM
               United States Bankruptcy Court, Southern District of Florida
The following parties are registered to receive Notice of Electronic Filing and are served through
CM/ECF.
 Daniel F Blonsky, Esq.                            Justin E King
 dblonsky@coffeyburlington.com                     jking@coffeyburlington.com
 groque@coffeyburlington.com                       Counsel for Jade Winds Association, Inc.
 service@coffeyburlington.com
 vmontejo@coffeyburlington.com
 Counsel for Jade Winds Association, Inc.

 Kristopher E Pearson                              Eric S Pendergraft
 kpearson@stearnsweaver.com                        ependergraft@sfl-pa.com
 rross@stearnsweaver.com                           dwoodall@sfl-pa.com, scusack@sfl-pa.com
 larrazola@stearnsweaver.com                       ematteo@sfl-pa.com,
 Counsel for FirstService Residential Florida,     bshraibergecfmail@gmail.com
 Inc.                                              Counsel for Jade Winds Association, Inc.
Case 17-01393-RAM   Doc 179   Filed 04/25/19   Page 5 of 16




              EXHIBIT A
              Case 17-01393-RAM           Doc 179     Filed 04/25/19     Page 6 of 16



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov
In re:
                                                               Case No.: 15-17570-RAM
JADE WINDS ASSOCIATION, INC.                                   Chapter 11
            Debtor.
________________________________/

JADE WINDS ASSOCIATION, INC.
                Plaintiff,
v.                                                             Adv. No. 17-01393-RAM

FIRSTSERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.
            Defendant.
_________________________________/

               FIRSTSERVICE’S [PROPOSED] AMENDED SECOND
         AFFIRMATIVE DEFENSE–COMPARATIVE/CONTRIBUTORY FAULT

         Defendant FirstService Residential Florida, Inc. (“FirstService”), pursuant to Rule 8,1 files
this amended affirmative defense number two to Jade Winds Association, Inc.’s (“Jade Winds”)
Complaint to add Fabre defendants for apportionment of damages pursuant to Fla. Stat. § 768.81
to the extent necessary under the Court’s interpretation of the limitation of liability clause in the
operative contract.2


1
  FirstService refers to the Federal Rules of Civil Procedure as the “Rules” generally, and “Rule”
when referring to a specific rule. FirstService refers to the Federal Rules of Bankruptcy Procedure
as the “Bankruptcy Rules.”
2
  “A ‘Fabre defendant’ is a nonparty defendant whom a party defendant asserts is wholly or
partially responsible for the negligence alleged.” Royal Palm Hotel Prop., LLC v. Deutsche
Lufthansa Aktiengesellschaft, Inc., 133 So. 3d 1108, 1110 n.1 (Fla. 3d DCA 2014) (citation
omitted). FirstService argues under the limitation of liability clause in the operative contract that
Jade Winds must prove at trial, if the proceeding goes to trial, that FirstService’s conduct solely
caused Jade Winds damages. Thus, if other actors’ conduct partially caused FirstService damages
then Jade Winds could not recover from FirstService from that conduct. However, if the Court
determines Jade Winds can recover from FirstService based upon FirstService’s conduct that
involved other actors (alleged tortfeasors), FirstService requests the Court apportion fault under
Fla. Stat. § § 768.81 and Fabre v. Marin, 623 So. 2d 1182, 1185 (Fla. 1993) and its progeny.
               Case 17-01393-RAM          Doc 179      Filed 04/25/19     Page 7 of 16
                                                                               Case No. 15-17570-RAM
                                                                               Adv. No. 17-01393-RAM

                Second Affirmative Defense—Comparative / Contributory Fault3
         Any injury claimed by Jade Winds, based upon the allegations in the Complaint, in whole
or in part, was the result of, or at a minimum included, conduct of persons other than FirstService,
including, without limitation, Jade Winds, Jade Winds’ officers, directors, committees, counsel,
employees, accountants, vendors, engineers and contractors in privity with, and acting on behalf
of, Jade Winds, including those individuals and entities more fully described below. If the Court
determines that FirstService can be liable for any claim asserted by Jade Winds that involved the
conduct of other actors, such liability is barred by or must be reduced based upon the comparative
and/or contributory fault of others, including those more fully described below. FirstService’s
legal basis for this affirmative defense is Fla. Stat. § 768.81 and Fabre v. Marin, 623 So. 2d 1182,
1185 (Fla. 1993) and its progeny.

         A. Jade Winds, its Board of Directors, Officers, Committees and Unit Owners
         At all times material to the Complaint, Jade Winds’ board of directors and its officers owed
Jade Winds a fiduciary duty under Fla. Stat. ch. 718. See Fla. Stat. § 718.111; Ocean Trail Unit
Owners Ass’n v. Mead, 650 So. 2d 4 (Fla. 1994). Jade Winds’ unit owners possessed avenues to
remove the Jade Winds’ board of directors through elections if the unit owners determined the
board members and officers were not acting consistent with their duties under Fla. Stat. ch. 718.
See id. Jade Winds’ unit owners also could have sued its board of directors for breach of fiduciary
duty relating to the evident breaches alleged in Jade Winds’ Complaint. See id.
         Moreover, the duties of the association are “non-delegable contractual duties it assumed in
its agreements with its owner-members.” Vazquez v. Lago Grande Homeowners Ass'n, 900 So. 2d
587, 594 (Fla. 3d DCA 2004); citing City of Coral Gables v. Prats, 502 So.2d 969 (Fla. 3d DCA
1987), and cases cited, rev. den., 511 So.2d 297 (Fla.1987); and Mills v. Krauss, 114 So.2d 817
(Fla. 2d DCA 1959), cert. den., 119 So.2d 293 (Fla.1960). Thus, Jade Winds is liable to its unit
owner members for any breaches of its non-delegable contractual duties. Jade Winds’ cannot
delegate the entirety of its duties to its unit owners to FirstService.
         Despite the desire of Jade Winds’ current board of directors and unit owners to deflect and
disavow the actions of its prior board of directors, Jade Winds is bound by the decisions of its prior


3
    FirstService cites to the Statement of Undisputed Material Facts [ECF No. 142] as “SOF ¶_.”


2
              Case 17-01393-RAM           Doc 179     Filed 04/25/19      Page 8 of 16
                                                                                Case No. 15-17570-RAM
                                                                                Adv. No. 17-01393-RAM

board and officers. Jade Winds’ board of directors hired all of the vendors who were involved in
all of the events that Jade Winds now claims caused it harm, such as Americus Construction, Star
Painting, Preferred Account, Fuoco Group, Attorney Toyne, and Attorney Molder. Jade Winds’
board of directors passed Jade Winds’ budgets, which reflected the lack of funds, resulting in Jade
Winds’ inability to pay its vendors, such as its contractors and utility providers. Jade Winds’ board
of directors signed checks to pay its accounts payable, provided Jade Winds had sufficient funds
it its bank accounts. Jade Winds’ board of directors hired its own maintenance providers and
security company. Jade Winds’ board of directors had access to all of the financial information at
Jade Winds and could have and did directly communicate with Jade Winds’ outside accountants
concerning Jade Winds’ financial matters.            Jade Winds’ board of directors controlled
FirstService’s actions as provided for in the Contract.
       Based upon Jade Winds’ duties under the law and total control under the Contract, the
Court should apportion fault entirely, or at least in part, on Jade Winds’ board of directors, officers,
and committees for the topics of alleged mismanagement set forth in the Complaint because Jade
Winds’ board controlled or was, at a minimum, directly involved in the subject matter of the
Complaint.

       B. Topics of Mismanagement Alleged in the Complaint
       In the Complaint, Jade Winds supports its claims with sixteen topics of alleged
mismanagement.       Compl. ¶15.        FirstService reasonably grounds the topics of alleged
mismanagement into five categories, which are discussed below. Jade Winds fails to specifically
allege what it contends FirstService did or did not do to constitute breaches relating to the
categories of alleged mismanagement set forth below. Actors other than FirstService were
involved in each of the five categories of alleged mismanagement. If the Court determines
FirstService’s limitation of liability clause permits Jade Winds to allege FirstService is liable for
events involving other actors, Florida law requires the Court to apportion fault to those other actors
under Fla. Stat. § 768.81 and Fabre v. Marin, 623 So. 2d 1182, 1185 (Fla. 1993) and its progeny.
The factual predicate for this affirmative defense is discussed below in the context of the five
categories of alleged mismanagement.
               1. Bookkeeping Issues (Compl. ¶15, Bullet points 1, 2, 3, 6, 9, 14)
       From inception of FirstService’s management relationship with Jade Winds through June
1, 2014, FirstService did not contract to perform bookkeeping services for Jade Winds. See Compl.


3
             Case 17-01393-RAM           Doc 179      Filed 04/25/19      Page 9 of 16
                                                                                Case No. 15-17570-RAM
                                                                                Adv. No. 17-01393-RAM

Ex. A-C; SOF ¶¶1-7, 39. From 2007 to March 2014 Preferred Accounting Services, Inc. (Ana M.
Costales-Abised, CPA, and her firm Preferred Accounting, Inc.) performed Jade Winds’
accounting (other than audits) and bookkeeping services (including vendor payments), not
FirstService. See SOF ¶¶40-41. After Preferred Accounting, Jade Winds employed Fuoco Group,
LLC (Donna Seidenberg, CPA) to perform accounting services. See SOF ¶¶42. Then in June
2014, Jade Winds contracted with FirstService to provide certain bookkeeping services. See
Compl., Ex. C; SOF ¶43.
       In addition to Ms. Costales-Abised and Ms. Seidenberg, Jason Molder, Esq. and Jade
Winds’ board of directors and officers were involved in and contributed to any damages suffered
by Jade Winds relating to accounting and bookkeeping issues. Attorney Molder terminated Ms.
Costales-Abised’s services, based upon Jade Winds’ board of directors and officer’s direction.
Further, Santiago Perez was directly involved in decision-making concerning accounting and
bookkeeping. Of course, Jade Winds could not make vendor payments if it did not have sufficient
funds, which was the reason Jade Winds was unable to timely make vendor payments. Thus, Jade
Winds’ lack of funds due to the extraordinary amount of unit owners who were delinquent on their
monthly maintenance fees, special assessments, and other financial obligations to Jade Winds,
caused or contributed to Jade Winds’ inability to timely pay its vendors. For instance, Jade Winds’
bankruptcy schedules reflect accounts receivable in the amount of $2,692,542.37. See Main Case
ECF No. 33, p. 6.     Jade Winds’ unit owners were also involved in foreclosure actions, which
evidence the dire financial condition of numerous unit owners at Jade Winds. See id. at 237-239.
Thus, Jade Winds’ unit owners contributed in any losses Jade Winds sustained as a result of Jade
Winds’ failure to timely pay its vendors.
       Jade Winds’ board of directors also approved all of its budgets, so Jade Winds’ board of
directors was aware of the financial short falls and the need for additional revenue. Jade Winds’
board of directors failed to explore the possibility of a bank loan to address its cash needs. Further,
Jade Winds’ board of directors failed to implement more aggressive collections against unit
owners. Jade Winds’ board of directors failed to implement a special assessment to make up for
the revenue shortfalls due to the substantial number of delinquent unit owners.
       Accordingly, if the Court determines FirstService service can be liable for Jade Winds’
allegations concerning bookkeeping, the Court should apportion fault among Jade Wind, its
officers, directors, attorneys, and accountants.



4
            Case 17-01393-RAM          Doc 179     Filed 04/25/19       Page 10 of 16
                                                                             Case No. 15-17570-RAM
                                                                             Adv. No. 17-01393-RAM

               2. 40-Year Recertification and Construction Issues (Compl. ¶15, Bullet points
                  5, 6, 7 and 8)
       Jade Winds’ 40-year recertification project spanned many years, commencing sometime in
2008, involved at least two different sets of licensed general contractors and licensed engineers
(who bore responsibility for the project), and was successful for at least the Bamboo and
Allamanda buildings. See SOF ¶¶51-79.
       Jade Winds employed Star Painting & Waterproofing, Inc. (“Star”) and then Americus
Construction, Inc. (“Americus”) as its general contractors and J. Eduardo Gonzalez, P.E., Inc.,
n/k/a Diversified Structural Design, Inc. (“Gonzalez Engineers”) and then Emilio Castro, P.E.
(“Castro Engineer”) as its structural and project engineers. See SOF ¶¶54-79.
       Jade Winds’ corporate officers signed the documents with the various professionals
involved in the 40-year recertification, not FirstService or Donna Mantin. See SOF ¶¶54, 59, 69,
74. Jade Winds’ officers, board members and outside counsel were involved in the 40-year
certification. SOF ¶¶53-55, 59, 61- 63, 66, 69, 72-74. FirstService did not act as Jade Winds’
construction manager. Compl. Ex. A, §3.4.
       Star contracted to perform concrete restoration work at certain buildings at Jade Winds
including Bamboo 1 & 3, Allamanda 1, 2, & 3, Camellia 1 & 2 and Daisy. See SOF ¶54. Americus
contracted to perform structural and electrical work in several buildings, including Camellia 1 and
2, Daisy and Easterlily. See SOF ¶69.
       Each of the contractors sued Jade Winds for breach of contract.           Star Painting &
Waterproofing, Inc. v. Jade Winds Ass’n, Case No. 12-02967 CA 10 (Fla. 11th Cir. Ct.) (“Star
Litigation”) and Americus Constr. Grp., Inc. v. Jade Winds Ass’n, Inc., Case No. 15-05678-CA-
01 (Fla. 11th Cir. Ct.) (“Americus Litigation”). See SOF ¶¶66, 79. In the Main Case, Jade Winds
claimed Americus caused it damage. See Main Case ECF Nos. 378, 599; SOF ¶30. As discussed
in the Debtor’s objection to Americus’ claim in the Main Case [Main Case ECF No. 378], the
Hillman Report estimates that Americus caused Jade Winds damages exceeding at least $3.3
million, which is greater than the $2.9 million amount that Jade Winds’ claims as damages relating
to the 40-year recertification in its Damage Disclosure [ECF No. 73].
       Any alleged failures during the 40-year recertification process were caused by the
involvement of and oversight and control by licensed professionals specifically hired to perform
services for Jade Winds in connection with the 40-year certification. See SOF ¶¶54, 56, 58, 69,



5
             Case 17-01393-RAM          Doc 179      Filed 04/25/19     Page 11 of 16
                                                                               Case No. 15-17570-RAM
                                                                               Adv. No. 17-01393-RAM

71, 73, 74 and 76. The licensed professionals include, but are not limited to, Star, Americus,
Gonzalez Engineers, and Castro Engineer. Jade Winds’ attorneys were also involved in the 40-
year recertification process, the Star Litigation and the Americus Litigation. See SOF ¶¶66, 69,
73, 74, and 79. Ken Goff, Esq., insurance-appointed counsel from the law firm of Vernis &
Bowling; Ross Toyne, Esq.; and Jason Molder, Esq. were involved in issues relating to the 40-
year recertification. Finally, Jade Winds’ board of directors and officers were involved in and
liable, at least in part, for any damages Jade Winds claims resulted from the 40-year recertification.
       Therefore, if the Court determines FirstService can be liable for Jade Winds’ allegations
concerning the 40-year recertification or construction projects, the Court should apportion fault
among Jade Winds, its officers, directors, attorneys, engineers, and contractors.
               3. Parking Fees (Compl. ¶15, Bullet point 10)
       The cash only, no receipt parking system was created, implemented, and modified from
time to time by Jade Winds’ board of directors. FirstService recommended that Jade Winds revoke
the parking policy and stop collecting cash, but Jade Winds’ board of directors, and more
specifically its President Santiago Perez, refused to take FirstService’s advice and insisted on
maintaining the cash only, no receipt parking system.
       The parking cash was collected at Jade Winds’ main gate by its security company (at a
certain point in time, MCorp Security) and Revital Sharony, Santiago Perez’s wife, who Jade
Winds’ board of directors elected as chair of Jade Winds’ security committee. Jade Winds asserted
and resolved its dispute with MCorps Security. See Main Case ECF Nos. 611, 716. Thus, Jade
Winds’ board of directors, security committee chair, and security company (for a period of time,
MCorps Security) are liable, at least in part, for any damages Jade Winds claims it suffered relating
to its longstanding, cash only no receipt parking system.
       If the Court determines FirstService service can be liable for Jade Winds’ allegations
concerning parking fees, the Court should apportion fault among Jade Winds, its officers, directors,
committee members, and security companies.
               4. Board Elections, Document Amendments, and Unit Owner Fining (Compl.
                  15, Bullet points 11, 12, 13)
       FirstService does not provide Jade Winds with legal advice. Compl. Ex. A, § 3.3. Jade
Winds’ outside counsel and its officers and board members were involved in Jade Winds’
corporate governance, including elections, fining and document amendments. See SOF ¶¶93-99.



6
             Case 17-01393-RAM         Doc 179      Filed 04/25/19     Page 12 of 16
                                                                             Case No. 15-17570-RAM
                                                                             Adv. No. 17-01393-RAM

The outside counsel included, but is not limited to Attorney Toyne and Attorney Molder. The
October 17, 2013 Articles of Amendment to the Articles of Incorporation of Jade Winds
Association, Inc. (“October 2013 Amendment”) were signed by Santiago Perez, as President and
Donna Tollefsen, as Secretary.      See SOF ¶96.      Attorney Toyne signed the October 2013
Amendment as a witness. See id. Similarly, Attorney Molder was present and participated in the
March 2014 election, as evidenced by the video recordings of the election. See SOF ¶99. Jade
Winds’ board of directors and outside counsel, including, but not limited to, Attorney Toyne and
Attorney Molder are liable, at least in part, for any damages Jade Winds claims arise from the
issues complained of in bullet points 11, 12 and 13 of paragraph 15 of the Complaint. Furthermore,
fines imposed upon unit owners were levied by a Fining Committee made up of unit owners, not
FirstService employees. See SOF ¶44.
       If the Court determines FirstService service can be liable for Jade Winds’ allegations
concerning board elections, document amendments, or unit owner fining, the Court should
apportion fault among Jade Winds, its officers, directors, committee members, and security
companies.
               5. Miriam Joel Litigation (Compl. ¶15, Bullet point 15)
       Ms. Joel’s issues at Jade Winds long predate FirstService and Ms. Mantin. See SOF ¶¶101-
102, 106. On September 18, 2013, Jade Winds sued Ms. Joel to foreclose a condominium lien
arising from unpaid maintenance fees, initiating the case styled Jade Winds Ass’n, Inc. v. Miriam
Joel, Case No. 13-030039-CA-01 (Fla. 11th Cir. Ct.) (“Joel Lien Litigation”). See SOF ¶¶105. In
the Joel Lien Litigation, Ms. Joel detailed her issues and provided documentation showing that her
complaints largely involve maintenance issues with her condominium dating back to 1986. See
SOF ¶¶106. On August 19, 2014, Joel filed a petition to enforce an arbitration award against Jade
Winds, initiating the case styled Joel v. Jade Winds Ass’n, Inc., Case No. 14-021603-CA-01 (02)
(Fla. 11th Cir. Ct.) (“Joel Arbitration Enforcement Litigation”). See SOF ¶¶107. The Joel Lien
Litigation and the Joel Arbitration Enforcement Litigation are collectively referred to as the “Joel
Litigation.” Jade Winds was represented by counsel in connection with the Joel Litigation, first
by the Toyne Firm, then the Molder Firm, then the Mirza Firm, and then the Hollander Firm. See
SOF ¶¶100, 105, 108, 109.
       In the Main Case, Jade Winds objected to Ms. Joel’s claim, asserting several reasons why
Ms. Joel was not entitled to the relief requested in her proof of claim. See Main Case ECF No.



7
            Case 17-01393-RAM          Doc 179      Filed 04/25/19      Page 13 of 16
                                                                               Case No. 15-17570-RAM
                                                                               Adv. No. 17-01393-RAM

460. Thus, Jade Winds cannot now attempt to hold FirstService entirely liable for issues relating
to Ms. Joel, when Jade Winds’ own statements articulate absolute defenses to Ms. Joel’s claims.
       Jade Winds’ board of directors and officers, along with its outside counsel are responsible,
at least in part, for any damages relating to Miriam Joel. Accordingly, the Court should apportion
fault for any damages relating to Ms. Joel among the parties involved in Ms. Joel’s issues,
including, but not limited to, Jade Winds’ board of directors and officers, Jade Winds’ maintenance
personnel and other vendors, and Jade Winds’ outside counsel, including, but not limited to
Attorney Toyne and Attorney Molder.

       C. General Issues Relating to FirstService and Donna Mantin
       Jade Winds had several opportunities to prevent the alleged “calamities” by not renewing
FirstService’s contract and engaging another management company. On April 29, 2011, Jade
Winds executed the operative contract with FirstService after having FirstService manage Jade
Winds for the preceding four years, and Donna Mantin serving as CAM for approximately the
preceding two years. Given that the management issues Jade Winds now raises were occurring
during the period of time when Jade Winds was renewing the management relationship with Jade
Winds, Jade Winds’ board of directors and officers are liable, at least in part, for renewing the
management contract with FirstService if at the same time FirstService and Donna Mantin were
allegedly mismanaging Jade Winds.
       Similarly, on March 24, 2014, Jade Winds entered into an addendum to Contract (“March
Addendum”). Compl. Ex. B. Specifically, this addendum states, in pertinent part:
       As long as this Contract remains in effect, FirstService shall not remove or transfer
       the CAM without prior written approval of the Association, unless due to said
       employee’s gross negligence in the performance of his/her duties, his/her
       intentionally tortious conduct, or his/her alleged violation of FirstService’s standard
       employment policies, but shall do so if requested in writing by the Association for
       legitimate, nondiscriminatory reasons or if requested by the employee.

Compl., Ex. B.

       Further, in the March Addendum, Jade Winds changed the number of board of directors
meetings that FirstService was required to attend “from bimonthly to up to 4 times per year.” Id.
Finally, Jade Winds bargained for the right to remove FirstService onsite employees from Jade
Winds “for legitimate, nondiscriminatory reasons.” Id. Jade Winds in fact directed FirstService



8
             Case 17-01393-RAM          Doc 179      Filed 04/25/19     Page 14 of 16
                                                                               Case No. 15-17570-RAM
                                                                               Adv. No. 17-01393-RAM

to remove several FirstService employees from Jade Winds’ property, including Rick Dingle and
Anselmo Liano, and banned those employees from Jade Winds’ property.
       The March Addendum was executed by Santiago Perez, Jade Winds’ President. Rather
than terminate the Contract based upon FirstService’s or Ms. Mantin’s alleged “mismanagement,”
Jade Winds bargained for better protections for Ms. Mantin and less oversight by FirstService’s
corporate employees. Jade Winds’ current board of directors cannot now disavow the actions of
its former board. Jade Winds’ board of directors is fully or partial at fault for any damage allegedly
caused by FirstService or Donna Mantin from March 2014 onward.
       Similarly, in June 2014, rather than terminate its relationship with FirstService, Jade Winds
executed an addendum to the Contract, through which FirstService agreed to provide bookkeeping
services. However, due to issues with Jade Winds’ long time bookkeeper, Ms. Costales-Abised,
as identified by Ms. Seidenberg, FirstService was unable to commence bookkeeping services
because of the gap in records from April to June 2014. Notwithstanding the allegations of breaches
in June 2014, Jade Winds’ board voted on and approved expanding FirstService’s management
duties instead of terminating FirstService. Again, Jade Winds’ board of directors is fully or
partially at fault for any damage allegedly caused by FirstService or Donna Mantin from March
2104 onward.
       In October 2014, Jade Winds’ board of directors voted to terminate FirstService without
complying with the termination provisions under the Contract, and retain Donna Mantin as its
CAM, in direct violation of the Contract. Accordingly, Jade Winds’ board is fully liable, or at a
minimum partially liable, for retention of Donna Mantin as Jade Winds’ CAM.
       Jade Winds alleges that FirstService destroyed Jade Winds’ records. Compl. ¶¶15, 21, 27.
However, Jade Winds does not specify when the records were allegedly destroyed. Jade Winds’
failure to identify the period of time in which the records were allegedly destroyed is critical
because Ms. Mantin was hired by Jade Winds and continued to work for Jade Winds for at least
ten days after FirstService was no longer Jade Winds’ property management company. Thus, there
is at least a ten day period of time in which Ms. Mantin had access to Jade Winds’ records while
she was not employed by FirstService. In fact, unit owner Harry Bermudez’s blog
(jadewinds.blogspot.com) reports that any issues relating to Donna Mantin and Jade Winds’
documents (there is no record evidence anything improper occurred—because it did not) would
have occurred on October 24, 2014, eleven days after FirstService was terminated and no longer



9
            Case 17-01393-RAM          Doc 179     Filed 04/25/19      Page 15 of 16
                                                                             Case No. 15-17570-RAM
                                                                             Adv. No. 17-01393-RAM

working on Jade Winds’ property. Further, according to Mr. Bermudez’s blog, Ms. Mantin
continued to visit Jade Winds’ property through at least January 9, 2015.
       In addition to Ms. Mantin, AKAM, the successor property manager to FirstService, had
access to and did access Jade Winds’ records. To date, neither Jade Winds’ nor AKAM has
produced an inventory of documents that were located in Jade Winds’ books and records after
FirstService no longer accessed Jade Winds’ property.
       Based upon these facts, the Court should apportion fault to Jade Winds’ board of directors
and officers, Donna Mantin from October 13, 2014 onward, and AKAM for damages that occurred
during the period of time in which these individuals and entities were involved in the conduct Jade
Winds’ Complaint alleges caused Jade Winds damages.
       Dated: April 25, 2019                 Respectfully submitted,
                                             /s/ Kristopher E. Pearson (proposed)
                                             KRISTOPHER E. PEARSON
                                             Florida Bar Number 0016874
                                             kpearson@stearnsweaver.com
                                             STEARNS WEAVER MILLER WEISSLER
                                              ALHADEFF & SITTERSON, P.A.
                                             Museum Tower, Suite 2200
                                             150 West Flagler Street
                                             Miami, Florida 33130
                                             Telephone:     (305) 789-3200
                                             Facsimile:     (305) 789-3395

                                             Counsel for FirstService Residential Florida, Inc.




10
              Case 17-01393-RAM           Doc 179   Filed 04/25/19    Page 16 of 16
                                                                             Case No. 15-17570-RAM
                                                                             Adv. No. 17-01393-RAM




                                CERTIFICATE OF SERVICE

         I CERTIFY that on April 25, 2019, the foregoing document is being filed electronically
via the Court’s CM/ECF website. I further certify that on April 23, 2019, the document is being
served by transmission of Notices of Electronic Filing generated by CM/ECF to those counsel or
parties who are registered to receive Notices of Electronic Filing in this adversary proceeding, as
indicated on the attached Service List.

                                              /s/ Kristopher E. Pearson
                                              KRISTOPHER E. PEARSON

                                      SERVICE LIST
                                Adv. Case No. 17-01393-RAM
                 United States Bankruptcy Court, Southern District of Florida

The following parties are registered to receive Notice of Electronic Filing and are served through
CM/ECF.

 Daniel F Blonsky, Esq.                             Justin E King
 dblonsky@coffeyburlington.com                      jking@coffeyburlington.com
 groque@coffeyburlington.com                        Counsel for Jade Winds Association, Inc.
 service@coffeyburlington.com
 vmontejo@coffeyburlington.com
 Counsel for Jade Winds Association, Inc.

 Kristopher E Pearson                               Eric S Pendergraft
 kpearson@stearnsweaver.com                         ependergraft@sfl-pa.com
 rross@stearnsweaver.com                            dwoodall@sfl-pa.com
 larrazola@stearnsweaver.com                        scusack@sfl-pa.com
 Counsel for FirstService Residential Florida,      ematteo@sfl-pa.com
 Inc.                                               bshraibergecfmail@gmail.com
                                                    Counsel for Jade Winds Association, Inc.




11
#7351016 v1
